Exhibit 10.1



THIRD MODIFICATION AGREEMENT


THIS THIRD MODIFICATION AGREEMENT (this “Agreement”) is entered into as of
January 13, 2016 by and between VEREIT TRS CORP. (f/k/a ARCP TRS CORP.)
(“Lender”) and COLE CORPORATE INCOME OPERATING PARTNERSHIP II, LP (“Borrower”).


PRELIMINARY STATEMENT


A.    Borrower was initially indebted to Lender as evidenced by that certain
Subordinate Promissory Note dated January 13, 2014 in the original principal
amount of $10,000,000 (as amended, the “Note”).
 
B.    The Note was amended to, among other things, increase the maximum
principal amount thereof to $60,000,000 pursuant to the terms of that certain
Modification Agreement dated June 25, 2014 (the “Modification Agreement”) and to
extend the maturity date to January 13, 2016 pursuant to that certain Second
Modification Agreement dated as of November 11, 2014.


C.    The unpaid principal balance of the Note as of the date hereof is
$30,000,000.


E.    Lender and Borrower have agreed to modify the Note as set forth in this
Agreement.


AGREEMENT


For good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties agree as follows:


1.    Accuracy of Preliminary Statement. Borrower acknowledges the accuracy of
the above Preliminary Statement.


2.    Note Modifications.


(a)    In order to decrease the maximum principal amount of the Note from
$60,000,000 to $30,000,000, the reference to $60,000,000 on the first line of
the first page of the Note is hereby amended to $30,000,000 and the first full
paragraph of the first page of the Note is hereby amended and restated in its
entirety as follows:
        
FOR VALUE RECEIVED, Cole Corporate Income Operating Partnership II, LP, a
Delaware limited partnership, (“Borrower”), hereby promises to pay to the order
of VEREIT TRS Corp., a Delaware corporation (“Lender”), at the offices of Lender
located at 2325 East Camelback Road, Suite 1100, Phoenix, AZ 85016, the
principal amount of $30,000,000, or, if less, the aggregate unpaid principal
amount of the advances hereunder, together with interest on the principal
balance outstanding hereunder, from (and including) the date of disbursement
until (but not including) the date of payment, at a per diem rate equal to the
Stated Interest Rate specified below or, to the extent applicable, the Default
Interest Rate specified below, in accordance with the following terms and
conditions:
            
(b)    In order to extend the maturity date of the Note, Section 5 of the Note
is hereby amended and restated in its entirety as follows:


5.    Payments. Accrued interest under this Note shall be due and payable in
arrears on the last day of each Interest Period. The principal balance
outstanding hereunder, together with all accrued interest and other amounts
payable hereunder, if not sooner paid as provided herein, shall be due and
payable on June 30, 2016.


(c)    The legend added to the Note pursuant to the Modification Agreement is
hereby amended and restated in its entirety as follows:


“The indebtedness evidenced by this instrument is subordinated to the prior
payment in full of the Lender Debt (as defined in the Second Amended and
Restated Subordination Agreement hereinafter referred to) pursuant to, and to
the extent provided in, the Second Amended and Restated Subordination Agreement
dated as of December 12, 2014, as amended, among Cole Office & Industrial (CCIT
II), Inc., Cole Corporate Income Operating Partnership II, LP, VEREIT TRS Corp.
and JP Morgan Chase Bank, N.A., as administrative agent.”




--------------------------------------------------------------------------------



(d)    The Note is hereby modified by amending and restating the second sentence
of Section 8 as follows:
The term “Credit Facility” shall mean that certain credit facility in an amount
not to exceed $400,000,000 (subject to potential increases up to an aggregate
maximum principal amount of $1,250,000,000) pursuant to that certain Amended and
Restated Credit Agreement dated as of December 12, 2014 by and among the
Borrower, as borrower, the lenders from time to time that are parties thereto,
and JPMorgan Chase Bank, N.A., as administrative agent, and the other loan
documents executed and delivered in connection therewith (each as amended,
supplemented or replaced).
3.    Borrower acknowledges and agrees that: (i) except to the extent expressly
provided for in this Agreement, the Note is not modified or amended by this
Agreement and shall remain in full force and effect and this Agreement shall not
constitute a waiver of any rights or remedies in respect of the Note; (ii) the
Note (as modified by this Agreement) and all rights, title, interest, liens,
powers and privileges by virtue thereof are hereby reaffirmed, ratified, renewed
and extended and shall be and continue to be in full force and effect to secure
the payment of the indebtedness evidenced by the Note and any and all
restatements, renewals, modifications, amendments, increases and/or extensions
thereof; and (iii) no payment, discharge or release of any collateral securing
the Note is intended hereby and all liens on all such collateral shall continue
in full force and effect, unimpaired from the date of their execution and
perfection.


4.    The Borrower and Lender acknowledge and agree that the Note, and all
payments payable thereunder are subject to the terms, conditions and limitations
contained in the Second Amended and Restated Subordination Agreement dated as of
December 12, 2014, as amended, among Cole Office & Industrial (CCIT II), Inc.,
Cole Corporate Income Operating Partnership II, LP, VEREIT TRS Corp. and JP
Morgan Chase Bank, N.A., as administrative agent (the “Subordination
Agreement”).


5.    Miscellaneous.     The provisions of this Agreement shall be deemed
severable. If any part of this Agreement shall be held unenforceable, the
remainder shall remain in full force and effect, and such unenforceable
provision shall be reformed by such court so as to give maximum legal effect to
the intention of the parties as expressed therein. Each of the parties hereto
agrees to sign such other and further documents, and to take such other actions,
as may be reasonably appropriate to carry out the intentions expressed in this
Agreement, including, without limitation, documentation in respect of the
reaffirmation and confirmation of liens, and the priority of such liens, on the
collateral, if any, for the loan evidenced by the Note. This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original.
This Agreement shall be binding upon and inure to the benefit of the parties and
their successors and permitted assigns. This Agreement, the Note and any other
instruments referred to herein, constitute the entire agreement among the
parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, both written and oral, of the parties or any of
them with respect to the subject matter hereof, if any.






[BALANCE OF THIS PAGE INTENTIONALLY LEFT BLANK]


    




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date set forth above.






 
VEREIT TRS CORP., a Delaware corporation
 
By: VEREIT Operating Partnership, L. P., its sole stockholder
 
By:
/s/ Lauren Goldberg
 
 
Printed Name:
Lauren Goldberg
 
 
Its:
Executive Vice President, General Counsel and Secretary
 







 
COLE CORPORATE INCOME OPERATING PARTNERSHIP II, LP,
a Delaware limited partnership
 
By: Cole Office & Industrial REIT (CCIT II), Inc., a Maryland corporation, its
general partner
 
By:
/s/ Simon J. Misselbrook
 
 
Printed Name:
Simon J. Misselbrook
 
 
Its:
Chief Financial Officer and Treasurer
 



                        




                        






--------------------------------------------------------------------------------



CONSENT




This Consent relates to the foregoing Third Modification Agreement by and
between VEREIT TRS CORP. (f/k/a ARCP TRS CORP.) and COLE CORPORATE INCOME
OPERATING PARTNERSHIP II, LP. All capitalized terms herein shall be as defined
in such Third Modification Agreement. Pursuant to Sections 3 and 4 of the
Subordination Agreement, JP Morgan Chase Bank, N.A., as Administrative Agent
hereby consents to, and acknowledges that the Required Lenders, as defined in
the Amended and Restated Credit Agreement referenced in the definition of Credit
Facility above, and as previously amended, have consented to the extension of
the maturity date of the Note to June 30, 2016 pursuant to the foregoing Third
Modification Agreement.


Executed this 13 day of January, 2016.




 
JPMORGAN CHASE BANK, N.A.,
 
as Administrative Agent
 
By:
/s/ Ryan M. Dempsey
 
 
Name:
Ryan M. Dempsey
 
 
Title:
Authorized Officer
 











